DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/25/2022 in response to the Non-Final Office Action mailed 04/15/2022 has been entered.  
	Claims 1 and 4-6 have been amended, and no new claims have been added.  Claims 1 -8 are currently pending in U.S. Patent Application No. 16/792,286.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments to claims 5-6, corresponding claim rejections under 35 U.S.C. 112(b) are withdrawn.  

Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.    Ito et al. (US 10,792,955) in view of Zhang et al. (US 10,466,600), and references of record more generally, fail to teach/suggest that curved display as claimed comprising that frame body and cover glass as claimed, wherein the frame body is sandwiched between the cover glass and the display module, the entire binding surface is a flat surface, and the application surface is a surface with curvature.  As accurately identified in Applicant’s remarks pages 8-11, Ito cover/plate 2 and liquid crystal module 6 are primarily disposed on the same side of frame 5 (see Figure 10 -  a portion of frame 5 exists between 6 and 2, however said portion does not appear sufficient to constitute/warrant an interpretation such that 5 is ‘sandwiched between’ 2 and 6 – as distinguished from e.g. Applicant’s Fig. 2 220 sandwiched between 210 and 230), and the binding surface of plate 2 is not completely flat (see again Ito Fig. 10).  At best Ito Figures 1A, 1B and 2A may serve to suggest the obvious nature of a flat binding surface of cover/plate 2, however the combination of Ito in view of Zhang as previously presented fails to teach/suggest the claim as a whole.  Corresponding rejections to the claim(s) are being withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1-8 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search have provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention as a whole.  Specifically references of record fail to teach/suggest:
a frame body having a first flat surface and a second flat surface, which are respectively located on two opposite sides of the frame body, wherein the first flat surface is adhered to the display module; and
a cover glass having a binding surface and an application surface, which are respectively located on two opposite sides of the cover glass, wherein the binding surface is adhered to the second flat surface of the frame body, the frame body is sandwiched between the cover glass and the display module, the entire binding surface is a flat surface, and the application surface is a surface with curvature;
	wherein the second flat surface of the frame body is set with a first alignment mark, and
the binding surface of the cover glass is set with a second alignment mark, and the first
alignment mark corresponds to the second alignment mark.


Additionally Cited References:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669